DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 01/05/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Citation No.1 listed under the U.S. Patents section has an incorrect patent number as the patent number has an extra digit.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 are rejected as being indefinite as the claims disclose the limitation “executing a monitor component to monitor performance of the source database, the source host transient memory, the target host transient memory, and the target database, and responsively, according to a pre-defined state table, changing at least one of the number of extraction, send, and store components,” and the number of extraction and send is indefinite as there are both components and threshold parameters for the extraction claim elements and send claim elements. Thus, it should be denoted as to whether the extraction claim element and send claim element refer to components or threshold parameters (e.g., such as the number of extraction components, send components, and store components).  Dependent claims 2-8 and 10-16 are also rejected for failing to cure the deficiencies of their respective independent claims.
Claims 4 and 12 are rejected as being indefinite as the claims disclose the limitation “wherein changing the number of extraction components, send, or store components comprises changing at least one of the respective extraction, send or store threshold parameters,” and changing the number of…send is indefinite as there are both send components and threshold parameters; and the respective extraction, send is indefinite as there are both components and threshold parameters for the extraction claim elements and send claim elements. Thus, it should be denoted as to whether the 
Claims 7 and 15 are rejected as being indefinite as the claims recite “collections” and it is unclear what type of items/elements are included in this collection (e.g., such as collections of objects, files, etc.).  Therefore, the claims are rejected for clearly and distinctly failing to disclose what collections entail.
Claims 5 and 13 recite the limitation "the source local map" in lines 3, respectively as this is the first recitation of a source local map.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this Office action.

Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution and reducing potential 35 USC § 112(a) or 35 USC § 112, 1st paragraph issues that can arise when claims are amended.  MPEP 714.02 Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.  The examiner thanks the Applicant in advance for providing support for any amendments or newly added claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahmadi (WO-2018031339-A1): large-scale analytical data processing for allocating, by a source of one or more sources, a segment of a data file of a transient memory for exclusive access by the source, the transient memory being a distributed in-memory file system that supports remote direct memory access; writing, by the source, data from an initial partition to one or more blocks within the allocated segment of the data file, wherein a portion of the initial partition is written to a first block of the one or more blocks; publishing, by the source, the segment of the data file of the transient memory to be accessible for reading by one or more sinks; and reading by a particular sink of the one or more sinks, a particular block of the published segment of the data file of the transient memory, wherein the particular block is associated with the particular sink;
Chen (CN-106487599-A): cloud access controller provided with a plurality of monitoring processes, wherein one is current monitoring process and the other is a backup monitoring process the current monitoring process monitoring cloud access controller server performance data of multiple server and/or a plurality of service module of the service processing information, distributed processing frame creating permanent node and in the permanent node creating a temporary node, the permanent node is monitoring the current monitoring process, the temporary node is the root node of the child node is the root node of the child node distribution monitoring authority frame according to the preset rule, distributed processing, with the monitoring authority of children node monitoring the current monitoring process;
Maki (US 8,055,863): data storage equipment used in a remote copy environment in a computer system having a plurality of computers and a plurality of data storage units and to a method of controlling the data storage equipment;
Notea (WO-2006085315-A2): categorizing and analyzing user-related activities in a monitored computer-accessible environment;
Zohar (US 8,010,753): a system for varying the conditions for storage of data in a data storage system;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166